                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


RANDALL GREER,

                       Plaintiff,

v.                                                             Case No: 6:15-cv-677-Orl-41GJK

WAYNE IVEY, TOWN OF
INDIALANTIC, JAMES HAMAN and
DIOMEDIS CANELA,

                       Defendants.
                                              /

                                              ORDER

       THIS CAUSE is before the Court on Plaintiff’s Daubert Motion to Exclude Opinions of

Non-Retained Defense Expert Krzysztof Podjaski (“Motion,” Doc. 323). 1 Defendants James

Haman (“Haman”) and Diomedis Canela (“Canela”) filed a joint Response (Doc. 331), which also

incorporated by reference the Responses at docket entries 223 and 228. 2 For the reasons stated

herein, Plaintiff’s Motion will be denied.

                                      I.          BACKGROUND

       Plaintiff, Randall Greer, brings this action as the personal representative of his brother,

Christopher Greer, 3 (Third Amended Complaint, Doc. 117, at 4), who was shot and killed by

Defendants Corporal Haman and Deputy Canela of the Brevard County Sheriff’s Office on January

13, 2013. Officer Scott Holstine was also on the scene. (Holstine Dep. Pt. 1, Doc. 173-18, at 30:1–



       1
           Plaintiff has previously filed two motions that also brief these issues, (Doc. Nos. 200,
207), which were denied as moot by this Court’s March 14, 2017 Order granting summary
judgment for Defendants. (March 14, 2017 Order, Doc. 268). However, Plaintiff was permitted to
refile this motion after that Order was partially reversed by the Eleventh Circuit.
         2
           These are the Responses to the previous motions.
         3
           To avoid confusion, Randall Greer will be referred to as “Plaintiff,” and Christopher
Greer will be referred to as “Christopher.”

                                             Page 1 of 11
4). The incident occurred after Plaintiff called the police when Christopher threatened him with a

knife and grabbed Plaintiff’s wife 4 by the throat. (Randall Greer Dep. Pt. 1, Doc. 173-13, at 59:5–

9, 60:2–6, 62:1–6; Christine Greer Dep., Doc. 173-11, at 131:25–132:7; 911 Phone Call Tr., Doc.

174-1, at 2).

       Canela entered the home and observed a knife in a sheath on Christopher’s side and

Christopher walking towards the door. (Canela Dep. Pt. 2, Doc. 173-9, at 204:7–13, 204:19–21).

Canela took a step back and warned Haman and Holstine that Christopher had a knife. (Id. at

198:20–25, 199:11–14, 205:21–24). Thereafter, Christopher slammed the door shut. (Id. 206:5–

207:4; Holstine Dep. Pt. 2, Doc. 173-19, at 144:20–21). Ultimately, Officers Haman and Canela

fired their weapons at Christopher, and eight shots struck and killed him. (Doc. 173-9 at 241:9–

242:5, Haman Dep. Pt. 2, Doc. 173-16, at 193:1–2; Ernest Report, Doc. 183-1, at 8; Doc. 117 ¶

310). The officers argued on summary judgment that their use of deadly force was reasonable. The

Eleventh Circuit stated that “[t]he answer to that question . . . turns on whether, in the moment

before the shooting, the deputies reasonably believed that Christopher posed an immediate threat

to their safety.” (Opinion of USCA, Doc. 308, at 7 (citing Perez v. Suszczynski, 809 F.3d 1213,

1222 (11th Cir. 2016))). Thus, “the reasonableness determination turns on two questions: Was

Christopher holding a knife when he was killed? And, if so, what was he doing with it?” (Id.).

Additionally, Defendants have raised as an affirmative defense, pursuant to section 768.36 of the

Florida Statutes, that Christopher was intoxicated at the time of the shooting.

       Dr. Krzysztof Podjaski (“Dr. Podjaski”) is the medical examiner who performed the

autopsy on Christopher. During his June 7, 2016 deposition, Dr. Podjaski was asked to express an

opinion as to the position of Christopher’s arm at the time he was shot in his underarm. (Podjaski



       4
         Former Plaintiff Christine Greer indicated in her testimony that she was in the process of
divorcing Plaintiff. Nevertheless, she will be referred to as Christine Greer or Plaintiff’s wife
throughout this Order as they were married at all times relevant to this matter.
                                           Page 2 of 11
Dep., Doc. 323-2, at 21:17–19). Plaintiff’s Motion seeks to prevent Dr. Podjaski from testifying

about that opinion. Plaintiff’s Motion also seeks to have excluded the results from a July 14, 2016

toxicology test performed by Dr. Podjaski on Christopher’s vitreous fluid, which sought to

establish the ethanol concentration of the fluid. The Motion is brought pursuant to both Federal

Rule of Civil Procedure 26 and Federal Rule of Evidence 702. Each will be discussed in turn

below.

                                           II.     RULE 26

         A.     Legal Standard

         Federal Rule of Civil Procedure 26(a)(2) sets forth the expert disclosure requirements,

which provide that all expert witnesses must be disclosed and that certain experts must provide

written reports in conjunction with the disclosure. The disclosure of an expert witness must be

accompanied by a written expert report “if the witness is one retained or specially employed to

provide expert testimony in the case or one whose duties as the party’s employee regularly involve

giving expert testimony.” Fed. R. Civ. P. 26(a)(2)(B). Even if a witness is not required to provide

a written report, however, they still must be disclosed, and the “disclosure must state: (i) the subject

matter on which the witness is expected to present evidence . . . ; and (ii) a summary of the facts

and opinions to which the witness is expected to testify.” Fed. R. Civ. P. 26(a)(2)(C).

         B.     Analysis

         As noted, Rule 26(a)(2) sets forth two requirements pertaining to expert disclosures: the

identity of the expert witness and either a summary of the expected opinion testimony or an expert

report, depending on the nature of the expert witness’s testimony. Expert reports are only required

“if the witness is one retained or specially employed to provide expert testimony in the case or one

whose duties as the party’s employee regularly involve giving expert testimony.” Fed. R. Civ. P.

26(a)(2)(B).



                                             Page 3 of 11
       It is undisputed that Dr. Podjaski was properly and timely disclosed as a non-retained

expert with regard to the autopsy of Christopher because he was the medical examiner who

conducted the autopsy in the normal course of his employment. Thus, Dr. Podjaski was not

required to submit an expert report pursuant to Rule 26(a)(2)(B) in order to testify regarding the

autopsy. See AXA Equitable Life Ins. Co. v. Sands, 5:06-cv-59/RS, 2006 WL 5217762, at *1 (N.D.

Fla. Oct. 2, 2006) (holding that Rule 26(a)(2)(B) does not apply to medical examiner who

performed an autopsy and was not retained or employed to provide expert testimony in the case).

Experts that are not required to provide a written report must still provide a disclosure that states

“the subject matter on which the witness is expected to present evidence under Federal Rule of

Evidence 702, 703, or 705; . . . [and] a summary of the facts and opinions to which the witness is

expected to testify.” Rule 26(a)(2)(C). It is undisputed that Dr. Podjaski did timely produce his

autopsy report which satisfied his disclosure requirements regarding the autopsy.

       Despite the parties agreeing that Dr. Podjaski was a non-retained expert who could testify

as to the medical examination without the production of an expert report, Plaintiff argues that Dr.

Podjaski gave opinions that were outside the scope of the autopsy report and that transformed him

into a retained expert. Plaintiff asserts that any opinions that are given outside the scope of the

autopsy report should have been disclosed in an expert report pursuant to Rule 26(a)(2)(B) in order

for them to be admissible at trial. See Levine v. Wyeth Inc., 8:09-cv-854-T-33AEP, 2010 WL

2612579, at *1 (M.D. Fla. June 25, 2010) (“Where a doctor’s opinion extends beyond the facts

disclosed during care and treatment of the patient and the doctor is specially retained to develop

opinion testimony, he or she is subject to the provisions of Rule 26(a)(2)(B).”). Plaintiff argues

that Dr. Podjaski’s opinion regarding the position of Christopher’s arm when he was shot is outside

the scope of the autopsy report and was not disclosed in an expert report. Therefore, Plaintiff

requests that insofar as Defendants intend to elicit said opinion on the position of Christopher’s

arm, the Court should disallow it and that it should be stricken.
                                           Page 4 of 11
       At his deposition, Dr. Podjaski was asked by Defense counsel to opine regarding the

position of Christopher’s arm at the time he was shot. Dr. Podjaski stated that based on his

experience, and the lack of apparent abrasions on the wound in question as he saw it during his

autopsy, it would appear to him that if the arm was closed there would be more abrasions on the

wound. Therefore, he concluded that the arm was probably raised. Indeed, while answering the

question, Dr. Podjaski referenced a photograph of the wound that was taken during the autopsy he

performed. (Id. at 19:6–16). Clearly, Dr. Podjaski’s opinion of Christopher’s arm placement was

based on his examination and autopsy. See Singletary v. Stops, Inc., No. 6:09-cv-1763-Orl-19KRS,

2010 WL 3517039, at *7 (M.D. Fla. Sept. 7, 2010) (determining that a treating physician was not

required to issue an expert report where the physician was testifying as to opinions developed

“based on the examination and treatment of the patient” (quotation omitted)). Therefore, the Court

will not strike Dr. Podjaski’s opinions on arm placement for failure to provide an expert report.

       Plaintiff’s second Rule 26 argument is that the second toxicology report that Dr. Podjaski

prepared should be stricken. By way of background, Dr. Podjaski had a toxicology report done

analyzing Christopher’s “chest blood” for blood alcohol content at the time of the autopsy. (Doc.

323-2 at 24:8–25:14 (discussing process for toxicology report and noting the initial report was

received by Dr. Podjaski on February 8, 2013), 28:9–11 (discussing the blood alcohol content in

Christopher’s system), 29:8–22 (noting the report was done on chest blood because Dr. Podjaski

could not obtain femoral blood due to Christopher’s injuries)). Plaintiff hired an expert, who

opined that vitreous fluid, instead of chest blood, would be a more reliable indication of blood

alcohol content. (Doc. 223 at 3). When questioned about the contents of various drugs and alcohol

found in Christopher’s blood in the original toxicology report, Dr. Podjaski offered to run an

additional report for a more complete analysis of all of the drugs that the original report showed to

be in Christopher’s system at the time of his death. (Doc. 323-3 at 32:12–16). The second report



                                           Page 5 of 11
tested Christopher’s vitreous fluid, and was completed and produced to the parties two weeks after

the close of discovery.

         Plaintiff argues that, as to the second toxicology report, Dr. Podjaski is a retained expert

because he prepared the second report “at the behest of the defense,” who Plaintiff contends

requested the report from Dr. Podjaski at the deposition and paid for the report to be run. (Doc.

323 at 4–7). Plaintiff misrepresents the record. It is clear in the deposition transcript that Dr.

Podjaski offered to prepare the second toxicology report––Defendants did not request it. And, Dr.

Podjaski made it clear that his office would pay for the report to be run. (Id. at 32:12–16, 34:16–

21 (Defendants offering to cover the expense and Dr. Podjaski stating, “Our office will take care

of that.”)). And, the record reflects that Plaintiff did not object Dr. Podjaski’s offer to run the report

when he made it.

         Plaintiff also argues that the report should be stricken as a sanction against Defendants

because they improperly served the report on Plaintiff two weeks after the discovery deadline.

While the updated toxicology report was submitted two weeks after the close of discovery, it was

not due to any action or lack thereof on behalf of Defendants. Additionally, the second report

produced results very similar to the first, and Plaintiff has not shown any prejudice from the

slightly late disclosure of the report other than that the data is not favorable to Plaintiff’s position.

The Court will not strike evidence merely because it is unfavorable. See Gomez v. City of Miami

Beach, No. 09-22988-CIV-JORDAN, 2012 U.S. Dist. LEXIS 198382, at *7–8 (S.D. Fla. Mar. 13,

2012) (“To be sure, the evidence undermines the defendants’ case, but that, in itself, is not unfair

prejudice.”). Defendants will not be sanctioned for conduct that they had no control over and that

was not done on their behalf. Indeed, the Court is sure that had the second report produced data

more favorable to Plaintiff, he would be incorporating it into his trial strategy instead of seeking

to strike it.

         Accordingly, the second toxicology report will not be stricken.
                                              Page 6 of 11
                                         III.    DAUBERT

       A.      Legal Standard

       Although opinion testimony is generally inadmissible, Federal Rule of Evidence 702

permits “[a] witness who is qualified as an expert by knowledge, skill, experience, training, or

education” to provide opinion testimony in limited circumstances. Expert opinion testimony is

admissible if: (1) “the expert’s . . . specialized knowledge will help the trier of fact to understand

the evidence or to determine a fact in issue”; (2) “the testimony is based on sufficient facts or

data”; (3) “the testimony is the product of reliable principles and methods”; and (4) “the expert has

reliably applied the principles and methods to the facts of the case.” Id.

       “[T]he Federal Rules of Evidence ‘assign to the trial judge the task of ensuring that an

expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.’” Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (quoting Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 597 (1993)). Pursuant to Daubert, the determination of admissibility is “uniquely

entrusted to the district court,” which is given “considerable leeway in the execution of its duty.”

Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (quotation omitted). However,

“[t]he burden of laying the proper foundation for the admission of the expert testimony is on the

party offering the expert, and admissibility must be shown by a preponderance of the evidence.”

Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

       The Eleventh Circuit has distilled the test for determining the admissibility of expert

testimony under Rule 702 and Daubert into three basic inquiries—(1) is the expert qualified; (2)

is the expert’s methodology reliable; and (3) will the testimony assist the trier of fact. City of

Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998).

       B.      Daubert Analysis

       Plaintiff also seeks to exclude Dr. Podjaski’s opinions on the second toxicology report and

on Christopher’s arm placement under the Daubert analysis. For the toxicology report opinions,
                                            Page 7 of 11
Plaintiff argues that they must be excluded because they are not the product of reliable principles

and methods and because Defendant has not established chain of custody of the samples used in

the report. For the arm placement opinions, Plaintiff argues that because Dr. Podjaski is unsure of

the arm placement, the opinion is not reliable or helpful to a jury and must be excluded. Plaintiff

does not challenge Dr. Podjaski’s qualifications as an expert to perform autopsies and the Court

sees no reason to sua sponte question his qualifications as a medical examiner.

                1.      Toxicology Report

        As stated above, Plaintiff is arguing first that Dr. Podjaski’s testimony regarding the second

toxicology report should be excluded because it is not the product of reliable principles and

methods, and second because there is no evidence establishing that the medical examiner followed

chain of custody requirements.

        As to the former, Plaintiff states “there is no evidence that proves the medical examiner

complied with the Society of Forensic Toxicologists/American Association of Forensic Sciences

Laboratory Guidelines . . . or the requirements of the College of American Pathologists Chemistry

and Toxicology Checklist . . . . Moreover, there is no evidence that shows that the District 18

Medical Examiner’s office is inspected or certified by the National Association of Medical

Examiners.” (Doc. 323 at 15). First, Plaintiff cites no authority indicating that compliance with the

above list is required for toxicology tests to be reliable.

        Moreover, there is no evidence that Dr. Podjaski did not in fact follow the requirements of

these organizations. Dr. Podjaski stated that he was “board certified in anatomic pathology, . . .

forensic pathology, and [that he has a] medical license to practice medicine in the state of Florida.”

(Doc. 323-2 at 8:21–24). And, he testified that his office still had all of the specimen samples and

that they were “secured in [his] office in a frig[de]” that “[n]obody has access to.” (Id. at 32:25–

33:5). He also testified that the samples are in “secured vial[s]” stored in a temperature he believed



                                             Page 8 of 11
to be about “four centigrade.” 5 (Id. at 34:6–11). Furthermore, Dr. Podjaski testified that the

laboratory that performs the testing and prepared the toxicology report is certified and that there

“is always chain of custody.” (Id. at 35:16–36:4 (testifying that they do not do their own testing

and that they send all testing to Wuesthoff lab because the lab that does the testing must be

certified); see also id. at 52:1–2 (“everything—every single vial is protected in our office. The

chain of custody is preserved.”)).

       Finally, any argument made by Plaintiff that the report should be excluded due to chain of

custody is without merit. This is because “[g]aps in the chain of custody affect only the weight of

the evidence and not its admissibility.” United States v. Ramirez, 491 F. App’x 65, 73 (11th Cir.

Fla. Sept. 28, 2012) (finding the district court did not abuse its discretion in admitting lab reports

despite appellant’s argument of a “total breakdown in the chain of custody” and quoting United

States v. Roberson, 897 F.2d 1092, 1096 (11th Cir. 1990)); see also United States v. Hughes, 840

F.3d 1368, 1383 (11th Cir. 2016). Further, any doubts as to the accuracy of the test results due to

age or chemical decomposition is best developed on cross examination. Therefore, Plaintiff’s

arguments regarding chain of custody and what standards Dr. Podjaski, the laboratory, and his

office may or may not have adhered too “will not preclude admissibility if the [offering party] lays

a proper foundation for evidence at trial” and may then be borne out by Plaintiff on cross-

examination. United States v. Warnock, 2015 U.S. Dist. LEXIS 155104, *12 (N.D. Ga. May 7,

2015) (quoting Redden v. Calbone, 223 F. App’x. 825, 830 (10th Cir. 2007) and collecting cases).

The toxicology report and Dr. Podjaski’s opinions on the report will not be excluded at this time.

However, if the predicate is not laid at trial, Plaintiff may make a contemporaneous objection.

               2.      Christopher’s Arm Placement




       5
         Dr. Podjaski admitted that he was not exactly sure of the temperature, but that he believed
it was close to four centigrade. (Id.).
                                           Page 9 of 11
        Plaintiff argues that Dr. Podjaski’s opinion regarding Christopher’s arm placement should

be excluded since Dr. Podjaski’s opinion is not made with a reasonable degree of medical

probability because he is unsure of his opinion. And, Plaintiff argues that Dr. Podjaski’s opinion

is not reliable or helpful to a jury.

        Dr. Podjaski’s opinion on Christopher’s arm placement is an opinion he formed based on

his examination of Christopher’s gunshot wounds. He is not completely certain as to his opinion,

but “absolute certainty is not required.” Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir.

1988). There is not total lack of foundation for his opinion, as he testified that the lack of abrasions

around the wound indicated to him that the arm would have been in an upward position, and this

is sufficient to keep the opinion from being excluded at this stage. See Kearney v. Auto-Owners

Ins. Co., 8:06-cv-595-T-24-TGW, 2007 WL 3231780, at *3 (M.D. Fla. Oct. 30, 2007) (“Only if

the expert’s opinion is so fundamentally unsupported that it can offer no assistance to the jury must

such testimony be excluded.” (quotation omitted)). Rather, Plaintiff’s objection goes to the weight

of Dr. Podjaski’s testimony. Se. Metals Mfg. Co. v. Fla. Metal Prods., Inc., 778 F. Supp. 2d 1341,

1344 (M.D. Fla. 2011) (“Any weaknesses in the underpinnings of the expert’s opinion go to its

weight rather than its admissibility.”); Kearney, 2007 WL 3231780, at *3 (“As a general rule, the

factual basis of an expert opinion goes to the credibility of the testimony, not the admissibility,

and it is up to the opposing party to examine the factual basis for the opinion in cross-examination.”

(quotation omitted)). To the extent Plaintiff argues that Dr. Podjaski’s opinions are flawed or

contrary to the evidence, this is a matter best addressed at trial by contemporaneous objection or

vigorous cross-examination. See Daubert, 509 U.S. at 596 (“Vigorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

and appropriate means of attacking shaky but admissible evidence.”).




                                            Page 10 of 11
                                  IV.      CONCLUSION

       Accordingly, it is ORDERED and ADJUDGED that Plaintiff’s Daubert Motion to

Exclude Opinions of Non-Retained Defense Expert Krzysztof Podjaski (Doc. 323) is DENIED.

       DONE and ORDERED in Orlando, Florida on December 23, 2019.




Copies furnished to:

Counsel of Record




                                        Page 11 of 11
